DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 09/23/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 10-13, 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rege et al., (US 2015/0305993, cited in IDS).

	Rege et al. teaches oral care compositions comprising “zinc phosphate, wherein zinc phosphate is added to the dentifrice or mouthwash as a preformed salt; as well as a method of making and using the same” (Abstract).
	The compositions are taught to be useful for treating dental erosion by administration to the oral cavity, as per claim 15 (see p. 3, para. [0063]); p. 9, para. [0105]; see also claim 29 at p. 10).  Zinc phosphate may be present “in an amount of 0.5 to 4% by weight” (p. 2, para. [0013]).
Rege et al. teaches a specific embodiment of a dentifrice (orally acceptable vehicle) comprising 1% or 2% zinc phosphate, 5% arginine (basic amino acid), 0.2% xanthan gum, 0.65% CMC-7 (carboxymethyl cellulose) (p. 7, Example 1, Table 1). This embodiment further comprises 0.32% sodium fluoride to provide 1450 ppm (a fluoride ion source), as per claims 7 and 13; an alkali metal phosphate salt, i.e. 3.5% sodium phosphate dibasic, as per claims 11 and 13; an addition source of zinc ion, i.e. 1% zinc citrate, as per claim 12; 8.0% silica abrasive.
	Here the combination of xanthan gum and carboxymethyl cellulose is 0.85%, with a ratio of xanthan gum to carboxymethyl cellulose of 0.31 or ~1:3.25, which is very close to the claimed 0.22 or 1:4.5. Because the prior art teaches an overlapping concentration of “thickening agents in an amount of about 0.5% to about 5.0%” (p. 6, para. [0082]) it would have been obvious to modify compositions with xanthan gum and carboxymethyl cellulose falling within the claimed concentration and ratio ranges.  
Regardless, it appears that the prior art concentration/ratio is close enough to the claimed concentration/ratio to expect the same properties, establishing a prima facie case of obviousness. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.“Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”
The prior art also teaches “calcium carbonate abrasive” (p. 4, para. [0068]) as a source of abrasive. Accordingly, it would have been obvious to replace the silica abrasive of the embodiment shown above with a calcium carbonate abrasive such as precipitated calcium carbonate, as per claim 13.
It is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  
Here, the phrase "wherein the composition demonstrates 96% to 97% mean occlusion . . ."  simply expresses the intended result of the combination of ingredients a-d. in claim 1.
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Xu et al. US 2015/0328094.  Xu et al. is pertinent for teaching oral care compositions comprising “precipitated calcium carbonate” (p. 3, para. [0044]), where in “calcium carbonate will be present in the composition in an amount which is sufficient to provide enhanced uptake of zinc” (Id. para. [0045]).

Response to Arguments
Applicant argues, “the Examiner has not provided any evidence or support that the 1:4.5 (xanthan gum:CMC) difference . . . is somehow too small to definitively conclude that applicant’s composition as claimed is superior to the prior art composition” (p. 7).
However, no evidence has been presented demonstrating an advantage over the previous ratio, let alone the ratio provided by the prior art.  
Further, the amended ratio of xanthan gum to carboxymethyl cellulose continues to fall within the scope of the prior art in regard to possible combinations of xanthan gum and carboxymethyl cellulose. Again, the prior art teaches a concentration of “thickening agents in an amount of about 0.5% to about 5.0% by weight of the total compositions” [0.1%xanthan + 0.45%cmc = 0.55%total] (p. 6, para. [0082]). The 0.2% xanthan gum and 0.65% CMC-7 shown in the prior art appear close enough to the claimed concentration ranges to expect the same properties.  No evidence has been presented demonstrating otherwise.
It should also be noted here that the prior art embodiment provides values (above) for xanthan gum and carboxymethyl cellulose falling within suitable ranges disclosed by Applicant in the instant Specification.  The instant Specification states that xanthan gum may be “present at amount of 0.01% to 0.5%” (see p. 2, line 1), and carboxymethyl cellulose can be “present in an amount of 0.3% to 0.7%” [emphasis added] (Id., lines 3-4). 
“Where . . . the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Further, a demonstration of unexpected results requires the demonstration of a “difference in kind,” rather than a mere difference in degree. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005)( Patent applicants failed to rebut prima facie showing that nickel-based superalloy claimed in their application is obvious over prior art patent, since prior patent, which teaches ranges of weight percentages of elements that overlap ranges for same elements in applicants' alloy, does not teach away from ranges in application, since 32-43 percent improvement in stress-rupture life claimed for one embodiment of applicants' invention does not represent “difference in kind” over prior art alloys required to show unexpected results, since prior patent teaches limiting percentages of chromium and tantalum to improve “hot corrosion resistance” and “high temperature strength,” which are factors related to stress-rupture life of alloy, since showing of unexpected results is not commensurate in scope with degree of protection sought, in that applicants have not shown that results cover full scope of ranges claimed in application, and since substantial evidence supports finding that applicants, in asserting unexpected results, did not compare embodiment representative of claimed range to embodiment of closest prior art.). 
Here, applicant’s demonstration of 96% or 97% mean occlusion on the surface of a dentin sample, does not represent a “difference in kind” over Rege et al. insofar as Rege et al. teaches its compositions are effective to “reduce or inhibit demineralization and promote remineralization of the teeth” (p. 3, para. [0060]). 

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Previous
Claims 1, 2, 5-7, 10-13, 15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,154,948. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim compositions comprising zinc phosphate, xanthan gum or carboxymethyl cellulose, a basic amino acid, and an orally acceptable vehicle.
Applicant continues argues that this patent does not claim the same combination of ingredients.  However, this is an obvious-type rejection.  L-arginine is specifically recited in claim 14.  Claim 15 recites “one or more of . . . (g) 0.1-12 wt% xanthan gum . . . (i) 0.2-1,5% carboxymethylcellulose (CMC).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612